Exhibit 10.2

 

EXECUTION VERSION

 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

WESCO AIRCRAFT HOLDINGS, INC.

 

and

 

WESCO AIRCRAFT HARDWARE CORP.,
as Borrower,

 

and the Subsidiary Guarantors party hereto

 

in favor of

 

BARCLAYS BANK PLC,
as Collateral Agent

 

Dated as of December 7, 2012

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

SECTION 1.

DEFINED TERMS

1

 

1.1

Definitions

1

 

1.2

Other Definitional Provisions

5

 

 

 

SECTION 2.

GUARANTEE

5

 

2.1

Guarantee

5

 

2.2

Right of Contribution

6

 

2.3

No Subrogation

6

 

2.4

Amendments, etc. with respect to the Borrower Obligations

7

 

2.5

Guarantee Absolute and Unconditional

7

 

2.6

Reinstatement

8

 

2.7

Payments

8

 

 

 

SECTION 3.

GRANT OF SECURITY INTEREST

8

 

3.1

Grant of First Priority Security Interests

8

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

10

 

4.1

Representations in Credit Agreement

10

 

4.2

Title; No Other Liens

10

 

4.3

Names; Jurisdiction of Organization; Chief Executive Office

10

 

4.4

Pledged Securities

10

 

4.5

Intellectual Property

11

 

 

 

SECTION 5.

COVENANTS

11

 

5.1

Covenants in Credit Agreement

11

 

5.2

Investment Property

11

 

 

 

SECTION 6.

REMEDIAL PROVISIONS

11

 

6.1

Certain Matters Relating to Receivables

11

 

6.2

Communications with Grantors; Grantors Remain Liable

12

 

6.3

Pledged Securities

12

 

6.4

Intellectual Property

13

 

6.5

Proceeds to be Turned Over To Collateral Agent

13

 

6.6

Application of Proceeds

14

 

6.7

Code and Other Remedies

14

 

6.8

Private Sales

15

 

6.9

Deficiency

15

 

 

 

SECTION 7.

THE COLLATERAL AGENT

15

 

7.1

Collateral Agent’s Appointment as Attorney-in-Fact, etc.

15

 

7.2

Duty of Collateral Agent

17

 

7.3

Execution of Financing Statements

17

 

7.4

Authority of Collateral Agent

17

 

 

 

SECTION 8.

MISCELLANEOUS

17

 

8.1

Amendments in Writing

17

 

8.2

Notices

17

 

i

--------------------------------------------------------------------------------


 

 

8.3

No Waiver by Course of Conduct; Cumulative Remedies

18

 

8.4

Enforcement Expenses; Indemnification

18

 

8.5

Successors and Assigns

18

 

8.6

Set-Off

18

 

8.7

Counterparts

18

 

8.8

Severability

19

 

8.9

Section Headings

19

 

8.10

Integration

19

 

8.11

GOVERNING LAW

19

 

8.12

Submission To Jurisdiction; Waivers

19

 

8.13

Acknowledgements

19

 

8.14

Additional Grantors

20

 

8.15

Releases

20

 

8.16

WAIVER OF JURY TRIAL

20

 

SCHEDULES

 

 

 

Schedule 1

Notice Addresses

Schedule 2

Investment Property

Schedule 3

Legal Name, Jurisdictions of Organization and Chief Executive Offices

Schedule 4

Intellectual Property

 

 

ANNEXES

 

 

 

Annex I

Assumption Agreement

 

ii

--------------------------------------------------------------------------------


 

GUARANTEE AND COLLATERAL AGREEMENT

 

GUARANTEE AND COLLATERAL AGREEMENT, dated as of December 7, 2012, made by each
of the signatories hereto, in favor of BARCLAYS BANK PLC, as Collateral Agent
(in such capacity, the “Collateral Agent”) for the banks and other financial
institutions or entities (the “Lenders”) from time to time parties to the Credit
Agreement, dated as of December 7, 2012 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Wesco Aircraft
Holdings, Inc., a Delaware corporation (“Holdings”), Wesco Aircraft Hardware
Corp., a California corporation (the “Borrower”), the Lenders party thereto,
Barclays Bank PLC, as Administrative Agent (in such capacity, the
“Administrative Agent”) the Collateral Agent, and the other agents and financial
institutions party thereto.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor (as defined below);

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;

 

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Collateral Agent for the ratable benefit of the Administrative Agent, the
Collateral Agent and the other Secured Parties;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent and the other Secured Parties to
enter into the Credit Agreement and to induce the Lenders to make their
respective extensions of credit to the Borrower thereunder, each Grantor hereby
agrees with the Collateral Agent, for the ratable benefit of the Lenders, as
follows:

 

SECTION 1.         DEFINED TERMS

 

1.1          Definitions.  (a) Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement, and the following terms are used herein as defined in the
New York UCC: “Accession”, “Account”, “As-Extracted Collateral”, “Chattel
Paper”, “Commercial Tort Claim”, “Document”, “Equipment”, “Farm Products”,
“Fixture”, “General Intangible”, “Goods”, “Instrument”, “Inventory”,
“Letter-of-Credit Right”, “Securities Account” and “Supporting Obligations”.

 

(b)   The following terms shall have the following meanings:

 

--------------------------------------------------------------------------------


 

“Agreement”:  this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Borrower”:  Wesco Aircraft Hardware Corp.

 

“Borrower Credit Agreement Obligations”:  the collective reference to the unpaid
principal of and interest on the Loans, the Reimbursement Obligations and all
other obligations and liabilities of the Borrower (including, without
limitation, interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Loans and Reimbursement Obligations and
interest accruing at the then applicable rate provided in the Credit Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) to the Administrative Agent, the Collateral Agent or any other
Secured Party, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Credit Agreement, this Agreement, the other Loan
Documents, any Letter of Credit or any other document made, delivered or given
in connection therewith, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent, to the Collateral Agent or to the other Secured Parties
that are required to be paid by the Borrower pursuant to the terms of any of the
foregoing agreements).

 

“Borrower Hedge Agreement Obligations”:  the collective reference to all
obligations and liabilities of the Borrower and its Subsidiaries (including,
without limitation, interest accruing at the then applicable rate provided in
any Specified Hedge Agreement after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, relating
to the Borrower, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) to any Lender or any Affiliate of any
Lender (or any Lender or any Affiliate thereof at the time such Specified Hedge
Agreement was entered into), whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, out of, or in connection with, any Specified Hedge Agreement or any other
document made, delivered or given in connection therewith, in each case whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the relevant Lender or Affiliate thereof that are
required to be paid by the Borrower and/or its Subsidiaries, as the case may be,
pursuant to the terms of any Specified Hedge Agreement).

 

“Borrower Obligations”:  the collective reference to (i) the Borrower Credit
Agreement Obligations, (ii) the Borrower Hedge Agreement Obligations and
(iii) the Cash Management Obligations, but, as to clauses (ii) and (iii) hereof,
only to the extent that, and only so long as, the Borrower Credit Agreement
Obligations are secured and guaranteed pursuant hereto.

 

“Collateral”:  as defined in Section 3.1.

 

“Collateral Account”:  any collateral account established by the Collateral
Agent as provided in Section 6.1 or 6.5.

 

“Copyright Licenses”:  all written agreements naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 4), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.

 

2

--------------------------------------------------------------------------------


 

“Copyrights”:  (i) all copyrights arising under the laws of the United States,
whether registered or unregistered and whether published or unpublished
(including, without limitation, those listed in Schedule 4), all registrations
and recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office, and (ii) the right to obtain all renewals thereof.

 

“Deposit Account”:  as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.

 

“Excluded Capital Stock”:  (a) any Capital Stock with respect to which, in the
reasonable judgment of the Administrative Agent (confirmed by notice to the
Borrower), (i) the cost of pledging such Capital Stock in favor of the Secured
Parties under the Security Documents shall be excessive in view of the benefits
to be obtained by the Lenders therefrom or (ii) would result in adverse tax
consequences, (b) solely in the case of any pledge of Capital Stock of any
Foreign Subsidiary or any Foreign Subsidiary Holding Company to secure the
Obligations, any Capital Stock of any class of such Foreign Subsidiary or such
Foreign Subsidiary Holding Company in excess of 65% of the outstanding Capital
Stock of such class (such percentage to be adjusted by mutual agreement (not to
be unreasonably withheld) upon any change in law as may be required to avoid
adverse U.S. federal income tax consequences to Holdings or any Subsidiary),
(c) the Capital Stock of any Domestic Subsidiary that is a direct or indirect
Subsidiary of a Foreign Subsidiary or a Foreign Subsidiary Holding Company,
(d) any Capital Stock to the extent the pledge thereof would violate any
applicable Requirement of Law, (e) the Capital Stock of any Special Purpose
Entity, any Immaterial Subsidiary (for so long as such Subsidiary remains an
Immaterial Subsidiary) or any Unrestricted Subsidiary, (f) in the case of any
Capital Stock of any Subsidiary that is subject of a Lien permitted under
Section 7.3(g) of the Credit Agreement securing Indebtedness permitted under
Section 7.2(t) or (u) of the Credit Agreement any Capital Stock of each such
Subsidiary to the extent that (i) a pledge thereof to secure the Obligations is
prohibited by any applicable Contractual Obligations (other than customary
non-assignment provisions which are ineffective under the Uniform Commercial
Code) or (ii) any Contractual Obligation prohibits such a pledge without the
consent of the other party; provided that this clause (ii) shall not apply if
(A) such other party is a Loan Party or a wholly-owned Subsidiary or (B) consent
has been obtained to consummate such pledge and for so long as such Contractual
Obligation or replacement or renewal thereof is in effect or (iii) a pledge
thereof to secure the Obligations would give any other party to a Contractual
Obligation the right to terminate its obligations thereunder (other than
customary non-assignment provisions which are ineffective under the Uniform
Commercial Code or other applicable law); provided that this clause (iii) shall
not apply if such other party is a Loan Party or a wholly-owned Subsidiary and
(g) the Capital Stock of any non-wholly owned Subsidiary that would otherwise
not be required to become a Guarantor pursuant to the requirements of
Section 6.8(c) of the Credit Agreement.

 

“Foreign Subsidiary Voting Stock”:  the voting Capital Stock of (i) any Foreign
Subsidiary that is a Restricted Subsidiary or (ii) any Domestic Subsidiary,
substantially all of the assets of which consist of the Capital Stock of one or
more Foreign Subsidiaries.

 

“Grantors”:  the collective reference to each signatory hereto (other than the
Collateral Agent) together with any other entity that may become a party hereto
as provided herein.

 

“Guarantor Obligations”:  with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document
to which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the

 

3

--------------------------------------------------------------------------------


 

Administrative Agent, to the Collateral Agent or to the other Secured Parties
that are required to be paid by such Guarantor pursuant to the terms of this
Agreement or any other Loan Document).

 

“Guarantors”: the collective reference to Holdings and the Subsidiary Guarantors
that may become a party hereto as provided herein.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, arising under United States,
including, without limitation, the Copyrights, the Copyright Licenses, the
Patents, the Patent Licenses, the Trademarks and the Trademark Licenses, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

 

“Intercompany Note”:  any promissory note evidencing loans made by any Grantor
to Holdings or any of its Subsidiaries.

 

“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any Excluded Capital Stock excluded from the definition of “Pledged
Stock”) and (ii) whether or not constituting “investment property” as so
defined, all Pledged Securities.

 

“Issuers”:  the collective reference to each issuer of a Pledged Security.

 

“Liens”:  as defined in Section 3.1.

 

“New York UCC”:  the Uniform Commercial Code from time to time in effect in the
State of New York.

 

“Obligations”:  (i) in the case of the Borrower, the Borrower Obligations and
(ii) in the case of each Guarantor, its Guarantor Obligations.

 

“Patent License”:  all written agreements providing for the grant by or to any
Grantor of any right to manufacture, use or sell any invention covered in whole
or in part by a Patent, including, without limitation, any of the foregoing
referred to in Schedule 4.

 

“Patents”:  (i) all letters patent of the United States, all reissues and
extensions thereof, and all goodwill associated therewith, including, without
limitation, any of the foregoing referred to in Schedule 4, (ii) all
applications for letters patent of the United States and all continuations and
continuations in part thereof, including, without limitation, any of the
foregoing referred to in Schedule 4, and (iii) all rights to obtain any reissues
or extensions of the foregoing.

 

“Pledged Notes”:  all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor in excess of $5,000,000 (or Intercompany
Notes which, in the aggregate, are in excess of $5,000,000) and all other
promissory notes issued to or held by any Grantor in excess of $5,000,000 (other
than promissory notes issued in connection with extensions of trade credit by
any Grantor in the ordinary course of business).

 

“Pledged Securities”:  the collective reference to the Pledged Notes and the
Pledged Stock.

 

“Pledged Stock”:  the collective reference to (i) the shares of Capital Stock
listed on Schedule 2 and (ii) any other shares, stock certificates, options,
interests or rights of any nature

 

4

--------------------------------------------------------------------------------


 

whatsoever in respect of the Capital Stock of any Person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect other than
Excluded Capital Stock; provided that in no event shall more than 65% of the
total outstanding Foreign Subsidiary Voting Stock be required to be pledged
hereunder.

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

 

“Receivable”:  any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

 

“Securities Act”:  the Securities Act of 1933, as amended.

 

“Trademark License”:  all written agreements providing for the grant by or to
any Grantor of any right to use any Trademark, including, without limitation,
any of the foregoing referred to in Schedule 4.

 

“Trademarks”:  (i) all trademarks, trade names, corporate names, company names,
business names, domain names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith (except for “intent to use” applications for trademark or service mark
registrations), whether in the United States Patent and Trademark Office or in
any similar office or agency of the United States or any State thereof, and all
United States common-law rights related thereto, including, without limitation,
any of the foregoing referred to in Schedule 4, and (ii) the right to obtain all
renewals thereof.

 

“Vehicles”:  all aircrafts, cars, trucks, trailers, construction and earth
moving equipment and other vehicles covered, in each case, by a certificate of
title law of any state.

 

1.2          Other Definitional Provisions.  (a) The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

 

(b)   The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(c)   Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

SECTION 2.         GUARANTEE

 

2.1          Guarantee.  (a)    Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Collateral Agent
for the ratable benefit of the Administrative Agent, the Collateral Agent, the
other Secured Parties and their respective permitted successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by the
Borrower when due (whether at the stated maturity, by acceleration or otherwise)
of the Borrower Obligations.

 

5

--------------------------------------------------------------------------------


 

(b)   Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

 

(c)   Each Guarantor agrees that the Borrower Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent, the Collateral Agent or any
other Secured Party hereunder.

 

(d)   The guarantee contained in this Section 2 shall remain in full force and
effect until all the Borrower Obligations and the obligations of each Guarantor
under the guarantee contained in this Section 2 shall have been satisfied by
payment in full (other than contingent or indemnification obligations not then
due), no Letter of Credit (that is not cash collateralized or backstopped to the
reasonable satisfaction of the Issuing Lender or purchasing Lender, as
applicable, in respect thereof) shall be outstanding and the Commitments shall
have been terminated, notwithstanding that from time to time during the term of
the Credit Agreement the Borrower may be free from any Borrower Obligations,
provided that any Guarantor shall be released from its guarantee contained in
this Section 2 as provided in Section 8.15.

 

(e)   No payment (other than payment in full) made by the Borrower, any of the
Guarantors, any other guarantor or any other Person or received or collected by
the Administrative Agent, the Collateral Agent or any other Secured Party from
the Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Borrower Obligations or any payment received or collected from such Guarantor in
respect of the Borrower Obligations), remain liable for the Borrower Obligations
up to the maximum liability of such Guarantor hereunder until the Borrower
Obligations shall have been paid in full (other than contingent or
indemnification obligations not then due), no Letter of Credit (that is not cash
collateralized or backstopped to the reasonable satisfaction of the Issuing
Lender or purchasing Lender, as applicable, in respect thereof) shall be
outstanding and the Commitments shall have been terminated, provided that that
any Guarantor shall be released from its guarantee contained in this Section 2
as provided in Section 8.15.

 

2.2          Right of Contribution.  Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3.  The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent, the Collateral Agent and the other
Secured Parties, and each Guarantor shall remain liable to the Administrative
Agent, the Collateral Agent and the other Secured Parties for the full amount
guaranteed by such Guarantor hereunder.

 

2.3          No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent, the Collateral Agent or any other Secured Party, no
Guarantor shall be entitled to be subrogated to any of the rights of the
Administrative Agent, the Collateral Agent or any other Secured Party against
the Borrower or any other Guarantor or any collateral security or guarantee or
right of offset held by the Administrative Agent, the Collateral Agent or any
other Secured Party for the payment of the Borrower Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Borrower or any other

 

6

--------------------------------------------------------------------------------


 

Guarantor in respect of payments made by such Guarantor hereunder, until all
amounts owing to the Administrative Agent, the Collateral Agent and the other
Secured Parties by the Borrower on account of the Borrower Obligations shall
have been paid in full (other than contingent or indemnification obligations not
then due), no Letter of Credit (that is not cash collateralized or backstopped
to the reasonable satisfaction of the Issuing Lender or purchasing Lender, as
applicable, in respect thereof) shall be outstanding and the Commitments shall
have been terminated.  If any amount shall be paid to any Guarantor on account
of such subrogation rights at any time when all of such Borrower Obligations
shall not have been paid in full, such amount shall be held by such Guarantor in
trust for the Administrative Agent, the Collateral Agent and the other Secured
Parties, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Collateral Agent in the
exact form received by such Guarantor (duly indorsed by such Guarantor to the
Collateral Agent, if required), to be applied against the Borrower Obligations,
whether matured or unmatured, in such order as the Collateral Agent may
determine.

 

2.4          Amendments, etc. with respect to the Borrower Obligations.  Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by the Administrative Agent, the Collateral Agent or any other
Secured Party may be rescinded by the Administrative Agent, the Collateral Agent
or such other Secured Party and any of the Borrower Obligations continued, and
the Borrower Obligations, or the liability of any  other Person upon or for any
part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent, the Collateral Agent or any
other Secured Party, and the Credit Agreement and the other Loan Documents and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent (or the Required Lenders or, if so specified in the Credit
Agreement, all Lenders or the Majority Facility Lenders in respect of any
Facility) may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Administrative Agent, the
Collateral Agent or any other Secured Party for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released.  Neither
the Administrative Agent, the Collateral Agent nor any other Secured Party shall
have any obligation to protect, secure, perfect or insure any Lien at any time
held by it as security for the Borrower Obligations or for the guarantee
contained in this Section 2 or any property subject thereto.

 

2.5          Guarantee Absolute and Unconditional.  Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations and notice of or proof of reliance by the Administrative
Agent, the Collateral Agent or any other Secured Party upon the guarantee
contained in this Section 2 or acceptance of the guarantee contained in this
Section 2; the Borrower Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Borrower and any of the Guarantors, on the one
hand, with respect to the Loan Documents and the Administrative Agent, the
Collateral Agent and the other Secured Parties, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
the guarantee contained in this Section 2.  Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the Guarantors with respect to the Borrower
Obligations.  Each Guarantor understands and agrees that, to the fullest extent
permitted by applicable law, the guarantee of such Guarantor contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Borrower Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the Administrative
Agent or any Lender, (b) any defense, set-off or

 

7

--------------------------------------------------------------------------------


 

counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Borrower or any other Person against
the Administrative Agent, the Collateral Agent or any other Secured Party, or
(c) any other circumstance whatsoever (other than a defense of payment or
performance) (with or without notice to or knowledge of the Borrower or any
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Borrower from the Borrower Obligations, or of such
Guarantor under the guarantee of such Guarantor contained in this Section 2, in
bankruptcy or in any other instance.  When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Administrative Agent, the Collateral Agent or any other Secured Party may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations or any right of offset with respect thereto, and
any failure by the Administrative Agent, the Collateral Agent or any other
Secured Party to make any such demand, to pursue such other rights or remedies
or to collect any payments from the Borrower, any other Guarantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent,
the Collateral Agent or any other Secured Party against any Guarantor.  For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.

 

2.6          Reinstatement.  The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent, the
Collateral Agent or any other Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

 

2.7          Payments.  Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim in
Dollars at the Funding Office.

 

SECTION 3.         GRANT OF SECURITY INTEREST

 

3.1          Grant of First Priority Security Interests.  Each Grantor hereby
grants to the Collateral Agent, for the ratable benefit of the Secured Parties,
a security interest (“Liens”) in all of the following property now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:

 

(a)   all Accounts;

 

(b)   all Chattel Paper;

 

(c)   all Deposit Accounts;

 

(d)   all Documents;

 

(e)   all Equipment;

 

8

--------------------------------------------------------------------------------


 

(f)   all Fixtures;

 

(g)   all General Intangibles;

 

(h)   all Goods not covered by the other clauses of this Section 3;

 

(i)   all Instruments, including the Pledged Notes;

 

(j)   all Intellectual Property;

 

(k)   all Inventory;

 

(l)   all Investment Property;

 

(m)   all other tangible and intangible personal property not otherwise
described above;

 

(n)   all books and records pertaining to the Collateral; and

 

(o)   to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any of the Collateral and products of any and all of the
foregoing and all collateral security and guarantees given by any Person with
respect to any of the foregoing;

 

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3.1, this Agreement shall not constitute a grant of a security
interest in (i) any leasehold interest in real property (and any Fixtures
relating thereto) and any Fixtures relating to any owned real property to the
extent that the Collateral Agent is not entitled to a security interest with
respect to such owned real property under the terms of the Credit Agreement,
(ii) any Vehicles and all Proceeds thereof, (iii) any property to the extent
that such grant of a security interest is prohibited by any Requirements of Law
of a Governmental Authority, requires a consent not obtained of any Governmental
Authority pursuant to such Requirement of Law or is prohibited by, or
constitutes a breach or default under or results in the termination of or
requires any consent not obtained under, any contract, license, agreement,
instrument (including any permitted liens, leases and licenses) or other
document evidencing or giving rise to such property or, in the case of any
Investment Property, any Pledged Security, any applicable shareholder or similar
agreement, except to the extent that such Requirement of Law or the term in such
contract, license, agreement, instrument or other document or shareholder or
similar agreement providing for such prohibition, breach, default or termination
or requiring such consent is ineffective under applicable law, (iv) any
Collateral that constitutes Equipment subject to a certificate of title statute,
Farm Products, Accessions, Letter of Credit Rights, Commercial Tort Claims and
As-Extracted Collateral, (v) any Collateral to the extent the granting of such
security interest would result in adverse tax consequences as reasonably
determined by the Administrative Agent, or as to which the Administrative Agent
reasonably determines that the burden or cost of obtaining a security interest
or perfection thereof is excessive when compared to the benefit to the Secured
Parties of the security afforded thereby (in each case as confirmed by written
notice to the Borrower) and (vi) Excluded Capital Stock.  It is hereby
understood and agreed that any Property described in the preceding proviso, and
any Property that is otherwise expressly excluded from clauses (a) through
(o) above, shall be excluded from the definition of “Collateral”.

 

Notwithstanding anything to the contrary contained in the foregoing or otherwise
in this Agreement, no Grantor shall be required to (x) enter into control
agreements with respect to, or otherwise perfect any security interest by
“control” over, securities accounts, deposit accounts, other bank accounts, cash
and cash equivalents and accounts related to the clearing, payment processing
and similar operations of Holdings and its Restricted Subsidiaries, or (y) take
any action in any jurisdiction (other than in the

 

9

--------------------------------------------------------------------------------


 

United States of America, any state thereof and the District of Columbia) to
perfect any security interest in Capital Stock of Foreign Subsidiaries.

 

SECTION 4.         REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent, the Collateral Agent and the Secured Parties
to enter into the Credit Agreement and to induce the Lenders to make their
respective extensions of credit to the Borrower, each Guarantor and each Grantor
hereby represents and warrants to each of the Administrative Agent, the
Collateral Agent and each other Secured Party that:

 

4.1          Representations in Credit Agreement.  In the case of each
Guarantor, the representations and warranties set forth in Section 4 of the
Credit Agreement as they relate to such Guarantor or to the Loan Documents to
which such Guarantor is a party, each of which is hereby incorporated herein by
reference, are true and correct in all material respects, and each of the
Administrative Agent, the Collateral Agent and each other Secured Party shall be
entitled to rely on each of them as if they were fully set forth herein;
provided that each reference in each such representation and warranty to
Holdings’ or the Borrower’s knowledge shall, for the purposes of this
Section 4.1, be deemed to be a reference to such Guarantor’s knowledge.

 

4.2          Title; No Other Liens.  Except as otherwise permitted under
Section 7.3 of the Credit Agreement, such Grantor owns or has rights in each
item of the Collateral free and clear of any and all Liens or claims of others. 
Except as otherwise permitted under Section 7.3 of the Credit Agreement, no
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office except financing
statements that have been filed without the consent of the Grantor.  For the
avoidance of doubt, it is understood and agreed that any Grantor may, as part of
its business, grant licenses to third parties to use Intellectual Property
owned, licensed or developed by a Grantor.  For purposes of this Agreement and
the other Loan Documents, such licensing activity shall not constitute a “Lien”
on such Intellectual Property.  Each of the Administrative Agent, the Collateral
Agent and each Lender understands that any such licenses may be exclusive to the
applicable licensees, and such exclusivity provisions may limit the ability of
the Administrative Agent to utilize, sell, lease, license or transfer the
related Intellectual Property or otherwise realize value from such Intellectual
Property  pursuant hereto.

 

4.3          Names; Jurisdiction of Organization; Chief Executive Office.  On
the date hereof, such Grantor’s full and correct legal name, jurisdiction of
organization, identification number from the jurisdiction of organization (if
any), the location of such Grantor’s chief executive office specified on
Schedule 3.

 

4.4          Pledged Securities.  On the date hereof, the shares of Pledged
Stock pledged by such Grantor hereunder:

 

(a)    with respect to the shares of Pledged Stock issued by the Borrower and
any other Restricted Subsidiary, have been duly authorized, validly issued and
are fully paid and non-assessable, to the extent such concepts are applicable;
and

 

(b)   constitute all the issued and outstanding shares of all classes of the
Capital Stock of each Issuer owned by such Grantor or, in the case of Foreign
Subsidiary Voting Stock, 65% of the outstanding Foreign Subsidiary Voting Stock
of each relevant Issuer.

 

10

--------------------------------------------------------------------------------


 

4.5          Intellectual Property.

 

(a)   Schedule 4 lists all material Intellectual Property owned by such Grantor
in its own name on the date hereof.

 

(b)   Except as set forth in Schedule 4, on the date hereof, none of the
material Intellectual Property is the subject of any licensing or franchise
agreement pursuant to which such Grantor is the licensor or franchisor.

 

SECTION 5.         COVENANTS

 

Each Guarantor and each Grantor covenants and agrees with the Administrative
Agent, the Collateral Agent and the other Secured Parties that, from and after
the date of this Agreement until the Obligations shall have been paid in full
(other than contingent and indemnification obligations not yet due and owing),
no Letter of Credit (that is not cash collateralized or backstopped to the
reasonable satisfaction of the Issuing Lender or purchasing Lender, as
applicable, in respect thereof) shall be outstanding and the Commitments shall
have been terminated:

 

5.1          Covenants in Credit Agreement.  In the case of each Guarantor, such
Guarantor shall take, or shall refrain from taking, as the case may be, each
action that is necessary to be taken or not taken, as the case may be, so that
no Default or Event of Default is caused by the failure to take such action or
to refrain from taking such action by such Guarantor or any of its Subsidiaries.

 

5.2          Investment Property.  In the case of each Grantor which is an
Issuer, such Issuer agrees that (a) it will be bound by the terms of this
Agreement relating to the Pledged Securities issued by it and will comply with
such terms insofar as such terms are applicable to it and (b) the terms of
Sections 6.3(c) and 6.8 shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 6.3(c) or 6.8 with
respect to the Pledged Securities issued by it.

 

SECTION 6.         REMEDIAL PROVISIONS

 

6.1          Certain Matters Relating to Receivables.

 

(a)   At any time during the continuance of an Event of Default, upon the
Collateral Agent’s reasonable request at the expense of the relevant Grantor,
such Grantor shall cause independent public accountants or others reasonably
satisfactory to the Collateral Agent to furnish to the Collateral Agent reports
showing reconciliations, aging and test verifications of, and trial balances
for, the Receivables.

 

(b)   If required by the Collateral Agent at any time after the occurrence and
during the continuance of an Event of Default under Section 8(a) or 8(f) of the
Credit Agreement, any payments of Receivables, when collected by any Grantor,
(i) shall be forthwith (and, in any event, within two Business Days) deposited
by such Grantor in the exact form received, duly indorsed by such Grantor to the
Collateral Agent if required, in a Collateral Account maintained under the sole
dominion and control of the Collateral Agent, subject to withdrawal by the
Collateral Agent for the account of the Administrative Agent, the Collateral
Agent and the other Secured Parties only as provided in Section 6.6, and
(ii) until so turned over, shall be held by such Grantor in trust for the
Administrative Agent, the Collateral Agent and the other Secured Parties,
segregated from other funds of such Grantor.  Each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.

 

11

--------------------------------------------------------------------------------


 

(c)   If an Event of Default has occurred and is continuing and at the
Collateral Agent’s request, each Grantor shall deliver to the Collateral Agent
all documents evidencing, and relating to, the agreements and transactions which
gave rise to the Receivables, including, without limitation, all orders,
invoices and shipping receipts.

 

6.2          Communications with Grantors; Grantors Remain Liable.

 

(a)   Upon the request of the Collateral Agent at any time after the occurrence
and during the continuance of an Event of Default under Section 8(a) or 8(f) of
the Credit Agreement, each Grantor shall notify obligors on the Receivables that
the Receivables have been assigned to the Collateral Agent for the ratable
benefit of the Administrative Agent, the Collateral Agent and the other Secured
Parties and that payments in respect thereof shall be made directly to the
Collateral Agent.

 

(b)   Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under the Receivables to observe and perform all the conditions and
obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto.  Neither the Administrative
Agent, the Collateral Agent nor any other Secured Party shall have any
obligation or liability under any Receivable (or any agreement giving rise
thereto) by reason of or arising out of this Agreement or the receipt by the
Administrative Agent, the Collateral Agent or any other Secured Party of any
payment relating thereto, nor shall the Administrative Agent, the Collateral
Agent or any other Secured Party be obligated in any manner to perform any of
the obligations of any Grantor under or pursuant to any Receivable (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

 

6.3          Pledged Securities.  (a)    Unless an Event of Default shall have
occurred and be continuing and the Collateral Agent shall have given notice to
the relevant Grantor of the Collateral Agent’s intent to exercise its
corresponding rights pursuant to Section 6.3(b), each Grantor shall be permitted
to receive all cash dividends and other distributions paid in respect of the
Pledged Stock and all payments made in respect of the Pledged Notes to the
extent permitted in the Credit Agreement, and to exercise all voting and
corporate rights with respect to the Pledged Securities.

 

(b)   If an Event of Default shall occur and be continuing and the Collateral
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) unless otherwise provided in the Credit Agreement, the
Collateral Agent shall have the right to receive any and all cash dividends,
payments or other Proceeds paid in respect of the Pledged Securities and make
application thereof to the Obligations in the order set forth in Section 6.6,
and (ii) any or all of the Pledged Securities shall be registered in the name of
the Collateral Agent or its nominee, and the Collateral Agent or its nominee may
thereafter exercise (x) all voting, corporate and other rights pertaining to
such Pledged Securities at any meeting of shareholders of the relevant Issuer or
Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Pledged Securities as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Securities upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in the corporate structure of any Issuer, or upon the
exercise by any Grantor or the Collateral Agent of any right, privilege or
option pertaining to such Pledged Securities, and in connection therewith, the
right to deposit and deliver any and all of the Pledged Securities with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Collateral Agent may reasonably determine), all
without liability (except liabilities resulting from gross negligence or willful
misconduct of the Collateral Agent) except to

 

12

--------------------------------------------------------------------------------


 

account for property actually received by it, but the Collateral Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing unless
the Collateral Agent has given notice of its intent to exercise as set forth
above.

 

(c)   Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder to comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying.

 

6.4          Intellectual Property.

 

(a)           For the purpose of enabling the Collateral Agent to exercise
rights and remedies under Section 6 at such time as the Collateral Agent shall
be lawfully entitled to exercise such rights and remedies, and for no other
purpose, each Grantor hereby grants to the Collateral Agent, to the extent
assignable, an irrevocable, non-exclusive license (exercisable without payment
of royalty or other compensation to such Grantor), subject in the case of
Trademarks, to sufficient rights to quality control and inspection in favor of
such Grantor to avoid the risk of invalidation of said Trademarks, to use,
assign, license or sublicense any of the Intellectual Property constituting
Collateral now owned or hereafter acquired by such Grantor, wherever the same
may be located.

 

(b)           Notwithstanding anything contained herein to the contrary, but
subject to the provisions of Section 7.5 of the Credit Agreement that limit the
rights of the Grantors to dispose of their property, notwithstanding the
foregoing but subject to the Collateral Agent’s exercise of its rights and
remedies under Section 6, the Grantors will be permitted to exploit, use, enjoy,
protect, license, sublicense, assign, sell, dispose of or take other actions
with respect to the Intellectual Property in the ordinary course of the business
of the Grantors.  In furtherance of the foregoing, so long as no Event of
Default shall have occurred and be continuing, the Collateral Agent shall from
time to time, upon the request of the respective Grantor (through the Borrower),
execute and deliver any instruments, certificates or other documents, in the
form so requested, that such Grantor (through the Borrower) shall have certified
are appropriate in its judgment to allow it to take any action permitted above
(including relinquishment of the license provided pursuant to clause (a)
immediately above as to any specific Intellectual Property).  Further, upon the
payment in full in cash of all of the Obligations (other than contingent or
indemnification obligations not then due) and cancellation or termination of all
Commitments and Letters of Credit (that are not cash collateralized or
backstopped  to the reasonable satisfaction of the Issuing Lender or purchasing
Lender, as applicable, in respect thereof) or earlier expiration of this
Agreement or release of the Collateral, the Collateral Agent shall grant back to
the Grantors the license granted pursuant to clause (a) immediately above.  The
exercise of rights and remedies under Section 6 by the Collateral Agent shall
not terminate the rights of the holders of any licenses or sublicenses
theretofore granted by the Grantors in accordance with the first sentence of
this clause (b).

 

6.5          Proceeds to be Turned Over To Collateral Agent.  If an Event of
Default shall occur and be continuing and the Loans shall have been accelerated
pursuant to Section 8 of the Credit Agreement, all Proceeds received by any
Grantor consisting of cash, checks and other near-cash items shall be held by
such Grantor in trust for the Administrative Agent, the Collateral Agent and the
other Secured Parties, segregated from other funds of such Grantor, and shall,
promptly upon receipt by such Grantor, be turned over to the Collateral Agent in
the exact form received by such Grantor (duly indorsed by such Grantor to the
Collateral Agent, if required).  All Proceeds received by the Collateral Agent
hereunder shall be held by the Collateral Agent in a Collateral Account
maintained under its sole dominion and control.  All

 

13

--------------------------------------------------------------------------------


 

Proceeds while held by the Collateral Agent in a Collateral Account (or by such
Grantor in trust for the Administrative Agent, the Collateral Agent and the
other Secured Parties) shall continue to be held as collateral security for all
of the Obligations and shall not constitute payment thereof until applied as
provided in Section 6.6.

 

6.6          Application of Proceeds.  If an Event of Default shall have
occurred and be continuing and the Loans shall have been accelerated pursuant to
Section 8 of the Credit Agreement, at any time at the Collateral Agent’s
election, the Collateral Agent may apply all or any part of Proceeds
constituting Collateral and any proceeds of the guarantee set forth in
Section 2, in payment of the Obligations, and shall make any such application in
the following order:

 

First, to pay incurred and unpaid reasonable, out-of-pocket fees and expenses of
the Agents under the Loan Documents;

 

Second, to the Collateral Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Administrative Agent, the Collateral Agent and the other
Secured Parties (and any affiliates thereof which are party to any Specified
Hedge Agreement or Cash Management Obligations) according to the amounts of the
Obligations then due and owing and remaining unpaid to each of them; and

 

Third, any balance of such Proceeds remaining after the Obligations shall have
been paid in full (other than contingent or indemnification obligations not then
due), no Letter of Credit (that is not cash collateralized or backstopped to the
reasonable satisfaction of the Issuing Lender or purchasing Lender, as
applicable, in respect thereof) shall be outstanding and the Commitments shall
have been terminated, shall be paid over to the Borrower or to whomever shall be
lawfully entitled to receive the same.

 

6.7          Code and Other Remedies.  If an Event of Default shall occur and be
continuing, the Collateral Agent, on behalf of itself, the Administrative Agent
and the other Secured Parties, may exercise, in addition to all other rights and
remedies granted to them in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Obligations, all rights and
remedies of a secured party under the New York UCC or any other applicable law. 
Without limiting the generality of the foregoing, the Collateral Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below or
notices otherwise provided in the Loan Documents) to or upon any Grantor or any
other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived unless otherwise provided in the Loan Documents), may
in such circumstances forthwith collect, receive, appropriate and realize upon
the Collateral, or any part thereof, and/or may forthwith, subject to
pre-existing rights and licenses, sell, lease, assign, give option or options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of the
Administrative Agent, the Collateral Agent or any other Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk.  The Administrative Agent, the Collateral Agent
or any other Secured Party shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption in any Grantor, which right or equity is hereby waived
and released.  Each Grantor further agrees, at the Collateral Agent’s request,
to assemble the Collateral and make it available to the Collateral Agent at
places which the Collateral Agent shall reasonably select, whether at such
Grantor’s premises or elsewhere.  The Collateral Agent shall apply the net
proceeds of any action taken by it pursuant to Section

 

14

--------------------------------------------------------------------------------


 

6.6, after deducting all reasonable costs and expenses of every kind actually
incurred in connection therewith or incidental to the care or safekeeping of any
of the Collateral or in any way relating to the Collateral or the rights of the
Administrative Agent, the Collateral Agent and the other Secured Parties
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order as the Collateral Agent may elect, and only after such application and
after the payment by the Collateral Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615(a)(3) of the New
York UCC, need the Collateral Agent account for the surplus, if any, to any
Grantor.  If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 days before such sale or other disposition.

 

6.8          Private Sales.

 

Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Pledged Stock, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof.  Each Grantor acknowledges
and agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner.  The Collateral Agent shall be under
no obligation to delay a sale of any of the Pledged Stock for the period of time
necessary to permit the Issuer thereof to register such securities for public
sale under the Securities Act, or under applicable state securities laws, even
if such Issuer would agree to do so.

 

6.9          Deficiency.  Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Obligations and the reasonable fees and disbursements of any
attorneys employed by the Collateral Agent to collect such deficiency.

 

SECTION 7.         THE COLLATERAL AGENT

 

7.1          Collateral Agent’s Appointment as Attorney-in-Fact, etc.

 

(a)   Each Grantor hereby irrevocably constitutes and appoints the Collateral
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Collateral Agent the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, to do any or all of the
following (provided, that anything in this Section 7.1(a)  to the contrary
notwithstanding, the Collateral Agent agrees that it will not exercise any
rights under the power of attorney provided for in this Section 7.1(a) unless an
Event of Default shall have occurred and be continuing):

 

(i)            in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due under
any Receivable or with respect to any other Collateral whenever payable;

 

15

--------------------------------------------------------------------------------


 

(ii)           in the case of any Intellectual Property, execute and deliver,
and have recorded, any and all agreements, instruments, documents and papers as
the Collateral Agent may reasonably request to evidence the Administrative
Agent’s, the Collateral Agent’s and the other Secured Parties’ security interest
in such Intellectual Property and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby;

 

(iii)          pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof;

 

(iv)          execute, in connection with any sale provided for in Section 6.7
or 6.8, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

 

(v)           (1)  direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Collateral Agent or as the Collateral Agent shall direct; 
(2) ask or demand for, collect, and receive payment of and receipt for, any and
all moneys, claims and other amounts due or to become due at any time in respect
of or arising out of any Collateral;  (3) sign and indorse any invoices, freight
or express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral;  (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Collateral Agent may deem appropriate;
(7) subject to pre-existing rights and licenses, assign any Copyright, Patent or
Trademark (along with the goodwill of the business to which any such Copyright,
Patent or Trademark pertains), for such term or terms, on such conditions, and
in such manner, as the Collateral Agent shall in its reasonable discretion
determine; and (8) subject to pre-existing rights and licenses, generally, sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any of the Collateral as fully and completely as though the Collateral Agent
were the absolute owner thereof for all purposes, and do, at the Collateral
Agent’s option and such Grantor’s expense, at any time, or from time to time,
all acts and things which the Collateral Agent deems necessary to protect,
preserve or realize upon the Collateral and the Administrative Agent’s, the
Collateral Agent’s and the other Secured Parties’ security interests therein and
to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

 

(b)   If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may give such Grantor written notice of such failure to
perform or comply and if such Grantor fails to perform or comply within three
(3) Business Days of receiving such notice (or if the Collateral Agent
reasonably determines that irreparable harm to the Collateral or to the security
interest of the Collateral Agent hereunder could result prior to the end of such
three-Business Day period), then the Collateral Agent may perform or comply, or
otherwise cause performance or compliance, with such agreement.

 

(c)   Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof.  All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

 

16

--------------------------------------------------------------------------------


 

7.2          Duty of Collateral Agent.  To the extent permitted by law, the
Collateral Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the New York UCC or otherwise, shall be to deal with it in the same manner as
the Collateral Agent deals with similar property for its own account.  None of
the Administrative Agent, the Collateral Agent, any other Secured Party or any
of their respective officers, directors, employees or agents shall be liable for
failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof. 
The powers conferred on the Administrative Agent, the Collateral Agent and the
other Secured Parties hereunder are solely to protect the Administrative
Agent’s, the Collateral Agent’s and the other Secured Parties’ interests in the
Collateral and shall not impose any duty upon the Administrative Agent, the
Collateral Agent or any other Secured Party to exercise any such powers.  The
Administrative Agent, the Collateral Agent and the other Secured Parties shall
be accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct or
that of their directors, officers, employees or agents.

 

7.3          Execution of Financing Statements.  Pursuant to any applicable law,
each Grantor authorizes the Collateral Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Collateral Agent reasonably determines appropriate to perfect the
security interests of the Collateral Agent under this Agreement.  Each Grantor
authorizes the Collateral Agent to use the collateral description “all personal
property”, “all assets” or any similar phrase in any such financing statements. 
Notwithstanding anything herein or in any other Loan Document to the contrary,
the delivery of control agreements with respect to any Deposit Accounts,
Securities Accounts and Commodities Accounts shall not be required.

 

7.4          Authority of Collateral Agent.  Each Grantor acknowledges that the
rights and responsibilities of the Collateral Agent under this Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as among the Administrative Agent, the Collateral
Agent and the other Secured Parties, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Collateral Agent and the Grantors, the Collateral
Agent shall be conclusively presumed to be acting as agent for the
Administrative Agent, the Collateral Agent and the other Secured Parties with
full and valid authority so to act or refrain from acting, and no Grantor shall
be under any obligation, or entitlement, to make any inquiry respecting such
authority.

 

SECTION 8.         MISCELLANEOUS

 

8.1          Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.1 of the Credit Agreement.

 

8.2          Notices.  All notices, requests and demands to or upon the
Collateral Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 10.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.

 

17

--------------------------------------------------------------------------------


 

8.3                               No Waiver by Course of Conduct; Cumulative
Remedies.  Neither the Administrative Agent, the Collateral Agent nor any other
Secured Party shall by any act (except by a written instrument pursuant to
Section 8.1), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any Default or Event of
Default.  No failure to exercise, nor any delay in exercising, on the part of
the Administrative Agent, the Collateral Agent or any other Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof.  No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  A waiver by the Administrative Agent, the Collateral
Agent or any other Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Administrative Agent, the Collateral Agent or such other Secured Party would
otherwise have on any future occasion.  The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

 

8.4                               Enforcement Expenses; Indemnification.  Each
Guarantor agrees to pay, and to save the Administrative Agent, the Collateral
Agent and the other Secured Parties harmless from, any and all out-of-pocket
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement to the extent the Borrower would be required to do so pursuant to
Section 10.5 of the Credit Agreement.  The agreements in this Section 8.4 shall
survive repayment of the Obligations and all other amounts payable under the
Credit Agreement and the other Loan Documents.

 

8.5                               Successors and Assigns.  This Agreement shall
be binding upon the successors and assigns of each Grantor and shall inure to
the benefit of the Administrative Agent, the Collateral Agent and the other
Secured Parties and their successors and assigns; provided, that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Collateral Agent (it being
understood that Dispositions permitted under the Credit Agreement shall not be
subject to this proviso).

 

8.6                               Set-Off.  Each Grantor hereby irrevocably
authorizes the Administrative Agent, the Collateral Agent and each other Secured
Party at any time and from time to time while an Event of Default shall have
occurred and be continuing, without notice to such Grantor or any other Grantor,
any such notice being expressly waived by each Grantor, to the extent permitted
by applicable law, upon any amount becoming due and payable by each Grantor
(whether at the stated maturity, by acceleration or otherwise after the
expiration of any applicable grace periods) to set-off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final but excluding trust accounts), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by the Administrative Agent, the Collateral Agent or such other
Secured Party to or for the credit or the account of such Grantor.  Each of the
Administrative Agent, the Collateral Agent and each other Secured Party shall
notify such Grantor promptly of any such set-off made by it and the application
made by it of the proceeds thereof, provided that the failure to give such
notice shall not affect the validity of such set-off and application.

 

8.7                               Counterparts.  This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy or electronic (i.e., “pdf”) transmission),
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.

 

18

--------------------------------------------------------------------------------


 

8.8                               Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

8.9                               Section Headings.  The Section headings used
in this Agreement are for convenience of reference only and are not to affect
the construction hereof or be taken into consideration in the interpretation
hereof.

 

8.10                        Integration.  This Agreement and the other Loan
Documents represent the agreement of the Grantors, the Administrative Agent, the
Collateral Agent and the other Secured Parties with respect to the subject
matter hereof and thereof.

 

8.11                        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

8.12                        Submission To Jurisdiction; Waivers.  Each party
hereto hereby irrevocably and unconditionally:

 

(a)   submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

 

(b)   consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c)   agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;

 

(d)   agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e)   waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

8.13                        Acknowledgements.  Each Grantor hereby acknowledges
that:

 

(a)   it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;

 

(b)   neither the Administrative Agent, the Collateral Agent nor any other
Secured Party has any fiduciary relationship with or duty to any Grantor arising
out of or in connection with this Agreement or

 

19

--------------------------------------------------------------------------------


 

any of the other Loan Documents, and the relationship between the Grantors, on
the one hand, and the Administrative Agent, the Collateral Agent and the other
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

 

(c)   no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Administrative Agent, the Collateral Agent and the other Secured Parties or
among the Grantors and the Administrative Agent, the Collateral Agent and the
other Secured Parties.

 

8.14                        Additional Grantors.  Each Restricted Subsidiary of
Holdings that is required to become a party to this Agreement pursuant to
Section 6.8 of the Credit Agreement shall become a Guarantor and a Grantor for
all purposes of this Agreement upon execution and delivery by such Restricted
Subsidiary of an Assumption Agreement in the form of Annex I hereto.

 

8.15                        Releases.

 

(a)   At such time as the Loans, the Reimbursement Obligations and the other
Obligations (other than Borrower Hedge Agreement Obligations, Cash Management
Obligations and contingent or indemnification obligations not then due) shall
have been paid in full in cash, the Commitments shall have been terminated and
no Letter of Credit (that is not cash collateralized or backstopped to the
reasonable satisfaction of the Issuing Lender or purchasing Lender, as
applicable, in respect thereof) shall be outstanding, the Collateral shall be
automatically released from the Liens created hereby, and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Collateral Agent and each Grantor hereunder shall automatically terminate,
all without delivery of any instrument or performance of any act by any party,
and all rights to the Collateral shall revert to the Grantors.  At the request
and sole expense of any Grantor following any such termination, the Collateral
Agent shall deliver to such Grantor any Collateral held by the Collateral Agent
hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.

 

(b)   If any of the Collateral shall be sold, transferred or otherwise disposed
of by any Grantor in a transaction permitted by the Credit Agreement, then the
Lien granted under this Agreement on such Collateral shall be automatically
released, and the Collateral Agent, at the request and sole expense of such
Grantor, shall execute and deliver to such Grantor all releases or other
documents reasonably necessary or desirable to evidence the release of the Liens
created hereby on such Collateral.  A Guarantor shall be automatically released
from its obligations hereunder in the event that all the Capital Stock of such
Guarantor shall be sold, transferred or otherwise disposed of in a transaction
permitted by the Credit Agreement, or upon the designation of such Guarantor as
an Unrestricted Subsidiary as permitted under the Credit Agreement, and the
Collateral Agent, at the request and sole expense of the Borrower, shall execute
and deliver to the Borrower all releases or other documents reasonably necessary
or desirable to evidence the release of such obligations.

 

(c)   Liens on Collateral created hereunder shall be released and obligations of
Guarantors and Grantors hereunder shall terminate as set forth in Section 10.16 
of the Credit Agreement.

 

8.16                        WAIVER OF JURY TRIAL.  EACH GRANTOR AND, BY
ACCEPTANCE OF THE BENEFITS HEREOF, EACH OF THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT AND EACH LENDER, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

 

BARCLAYS BANK PLC, as Collateral Agent

 

 

 

 

 

By:

/s/ Craig Malloy

 

Name:

Craig Malloy

 

Title:

Director

 

Wesco - Guarantee and Collateral Agreement

 

--------------------------------------------------------------------------------


 

 

WESCO AIRCRAFT HARDWARE CORP.

 

 

 

 

 

By:

/s/ Gregory A. Hann

 

Name:

Gregory A. Hann

 

Title:

Chief Financial Officer

 

 

 

 

 

WESCO AIRCRAFT HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Gregory A. Hann

 

Name:

Gregory A. Hann

 

Title:

Chief Financial Officer

 

 

 

 

 

INTERFAST USA HOLDINGS INCORPORATED

 

 

 

 

 

By:

/s/ Hal Weinstein

 

Name:

Hal Weinstein

 

Title:

President

 

 

 

 

 

INTERFAST USA INCORPORATED

 

 

 

 

 

By:

/s/ Hal Weinstein

 

Name:

Hal Weinstein

 

Title:

President

 

 

 

 

 

WESCO AIRCRAFT AH, LLC

 

 

 

 

 

By:

/s/ Hal Weinstein

 

Name:

Hal Weinstein

 

Title:

President

 

Wesco - Guarantee and Collateral Agreement

 

--------------------------------------------------------------------------------


 

Schedule 1

 

NOTICE ADDRESSES OF GUARANTORS

 

--------------------------------------------------------------------------------


 

Schedule 2

 

DESCRIPTION OF INVESTMENT PROPERTY

 

Pledged Stock:

 

Issuer

 

Class of Stock

 

Stock Certificate No.

 

No. of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Notes:

 

Issuer

 

 

Payee

 

Principal Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 3

 

LEGAL NAME, LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE OFFICE

 

Grantor 

 

Jurisdiction of
Organization

 

Location of Chief
Executive Office

 

Location of
Jurisdiction where
any Financing
Statement naming
such Grantor is on
File

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 4

 

COPYRIGHTS AND COPYRIGHT LICENSES

 

PATENTS AND PATENT LICENSES

 

TRADEMARKS AND TRADEMARK LICENSES

 

--------------------------------------------------------------------------------


 

Annex I to
Guarantee and Collateral Agreement

 

ASSUMPTION AGREEMENT, dated as of                          , 200  , made by
                                                             (the “Additional
Grantor”), in favor of Barclays Bank PLC, as collateral agent (in such capacity,
the “Collateral Agent”) for the banks and other financial institutions or
entities (the “Lenders”) parties to the Credit Agreement referred to below.  All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, Wesco Aircraft Holdings, Inc. (“Holdings), Wesco Aircraft Hardware
Corp., (the “Borrower”), the Lenders, Barclays Bank PLC, as Administrative Agent
and Collateral Agent (in such capacity, the “Collateral Agent”), have entered
into that certain Credit Agreement, dated as of December 7, 2012 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into the
Guarantee and Collateral Agreement, dated as of December 7, 2012 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) in favor of the Collateral Agent for the benefit of the
Administrative Agent, the Collateral Agent and the Lenders;

 

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.  Guarantee and Collateral Agreement.  By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Guarantor and a Grantor thereunder with the same force
and effect as if originally named therein as a Guarantor and a Grantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Guarantor and a Grantor thereunder.  The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in the Schedules to the Guarantee and Collateral Agreement.  The
Additional Grantor hereby represents and warrants, to the extent applicable,
that each of the representations and warranties contained in Section 4 of the
Guarantee and Collateral Agreement is true and correct on and as of the date
hereof (after giving effect to this Assumption Agreement) as if made on and as
of such date, except to the extent that such representations and warranties
relate to an earlier date, in which case such representations and warranties are
true and correct in all material respects as of such earlier date.

 

2.  GOVERNING LAW.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

ADDITIONAL GRANTOR

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

Annex I-A to
Assumption Agreement

 

Supplement to Schedule 1

 

Supplement to Schedule 2

 

Supplement to Schedule 3

 

Supplement to Schedule 4

 

--------------------------------------------------------------------------------